Citation Nr: 0307971	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  94-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970, 
and from July 1971 to July 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board initiated evidentiary development of the issues 
remaining on appeal and that the action taken by the Board 
has been accomplished to the extent possible.  The case is 
now ready for final appellate disposition.

The Board would also note that the representative expressed 
some belief that the veteran's claim for service connection 
for a skin disorder had only been adjudicated and otherwise 
developed on the basis of exposure to herbicides and proposed 
the possibility of withdrawing the appeal in this respect and 
having the Board limit its consideration in this matter to a 
claim for service connection for pseudofolliculitis barbae 
(PFB).  As will be shown more fully below, the Board notes 
that an April 1994 rating decision also adjudicated 
entitlement to service connection for a skin disorder on a 
direct basis, and the Board therefore finds that it has 
jurisdiction over the claim for service connection for PFB.  
In addition, since the Board does not find that the veteran 
has unequivocally withdrawn his claim with respect to 
exposure to herbicides, the Board must also continue to 
address the claim on both a direct and secondary basis.


FINDINGS OF FACT

1.  The veteran's skin disorders are not related to active 
service.

2.  The veteran's right knee disorder underwent a 
quantifiable increase in severity as a result of his service-
connected residuals of medial meniscectomy of the left knee.


CONCLUSIONS OF LAW

1.  The veteran's skin disorders were not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A right knee disorder is related to the veteran's 
service-connected residuals of medical meniscectomy of the 
left knee.  38 U.S.C.A. § 1110 (West 2002); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West 2002) (VCAA).  In this regard, the Board has obtained 
medical examinations and opinions as to both of the claims 
remaining on appeal, and the veteran and his representative 
have been advised of the findings and opinions.  Thus, it is 
clear that the veteran is aware of the steps that have been 
taken to develop the claims, and the action, if any, he must 
take in light of the results of that development.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board further 
notes that the veteran's representative has most recently 
addressed the merits of the opinions obtained, has decided to 
rely on the evidence currently of record, and has expressed 
no belief that there is any additional need for any further 
notice and/or development under the VCAA.

The Board further notes that the veteran has been provided 
with the applicable law and regulations and there is no 
indication that there are any outstanding pertinent records 
or documents that have not been obtained or that are not 
adequately addressed in documents that are contained within 
the claims folder.  The Board also notes that since it has 
decided to grant service connection for a right knee 
disorder, any failure to notify and/or develop this claim 
cannot be considered prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board finds 
that no further notice or development is required in this 
matter under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2002), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2002).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

In addition, effective November 7, 1996, the Department of 
Veterans Affairs (VA) included presumptive service connection 
for acute and subacute peripheral neuropathy under 38 C.F.R. 
§ 3.309(e).  

The United States Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) did not preclude a veteran 
from establishing service connection for a disease alleged to 
be due to radiation exposure with proof of actual direct 
causation.  Combee v. Brown, supra at 1039.  The rationale 
employed in Combee would also appear to apply to claims based 
on exposure to herbicide agents.  Under the United States 
Court of Appeals for the Federal Circuit's holding in Combee, 
the VA is required to consider, in addition to the statutory 
presumptions referable to herbicide exposure (including Agent 
Orange) diseases contained in § 3.309(e), whether the veteran 
would be entitled to service connection on a direct basis 
under 38 U.S.C.A. § 1110.

Service medical records reflect that in October 1968, the 
veteran was treated for sunburn.  In May 1969, the veteran 
reported falling from a forklift, but the veteran only 
complained of pain in the right hip.  In August 1969, he 
sustained a second degree burn on the right hand.  In January 
1970, the veteran complained of irritation and rash under the 
chin from shaving.  Physical examination revealed an unshaven 
face, with a few scattered pitting areas but no papulae or 
lesions.  The impression was skin irritation secondary to 
shaving.  In April 1970, the veteran returned to the 
dispensary requesting to be placed on a shaving profile.  
Physical examination revealed maculopapular lesions but it 
was concluded that a profile was not necessary.  In May 1970, 
the veteran complained of pain in the left knee.

Periodic service evaluation of the skin and lower extremities 
in June 1970 revealed negative findings.  The veteran did 
complain of a "trick" or locked knee but denied a history 
of skin diseases.  Physical examination in July 1971 
indicated that the veteran denied a history of either knee or 
skin problems, but noted that he sustained a left leg injury 
in a jeep accident in Vietnam in 1969.  Evaluation of the 
skin and lower extremities again revealed negative findings.  

Service medical records further reflect that in December 
1971, the veteran again sought to be placed on shaving 
profile, complaining of skin irritation secondary to shaving.  
A physical profile record reflects a diagnosis of 
pseudofolliculitis barbae and that the veteran was placed on 
a shaving profile for thirty days.  In March 1972, the 
veteran requested to be placed on shaving profile and 
complained of pain in the left knee.  In April 1972, he 
complained of sunburn on his face.  At the end of April 1972, 
the veteran again complained of irritation with shaving.  

Periodic service examination in July 1972 revealed that the 
veteran complained of a history of knee problems, noting that 
he injured his left knee in a jeep accident in 1968.  He did 
not report a history of skin diseases and there was no 
diagnosis of a skin disorder, but in May 1973, he again 
complained of face irritation from shaving and there was a 
diagnosis of acne vulgaris.  In November of the same year, he 
once again wanted to be evaluated for renewing his shaving 
profile as a result of a skin condition on his face.  The 
veteran reported this the rash only occurred if he shaved 
every day and at this time, a small amount of inflammation 
was noted.  The impression was shaving rash secondary to 
shaving, and while the veteran was given hydrocortisone, he 
was told to continue shaving on a daily basis.  A week later, 
the veteran was returned to a shaving profile for a period of 
thirty days.  In December 1973, he continued to complain of 
irritation of his face when shaving.  His face was noted to 
be okay in January 1974.  In June 1974, the veteran 
complained of pain in the left knee.  

Separation physical examination in July 1974 revealed that 
the veteran complained of both a history of knee problems and 
skin diseases.  He more specifically noted that his PFB would 
come and go and that he had received a cortisone shot to his 
left knee in June 1974.  No complaints or defects were noted 
with respect to the veteran's right knee.  In addition, while 
the veteran also indicated that his PFB would come and go, 
skin evaluation at this time indicated negative findings.

In his original application for VA benefits in August 1984, 
the veteran reported an in-service bilateral knee injury but 
did not report any disability of the skin.

Private medical records from June and July 1981, note that 
the veteran had had surgery to both knees for cartilage 
problems.  More specifically, the veteran reported undergoing 
meniscectomies of both knees 10 years earlier.  At this time, 
the left was fine but the right was chronically painful.  X-
rays were apparently only taken of the veteran's left knee.

VA medical examination in April 1985 revealed that the 
veteran noted a history of right knee surgery in 1976 and 
left knee surgery in 1977 and 1979.  The veteran complained 
that he would "click" when walking and that he could not 
run and had lost mobility.  He also complained of constant 
acne on his back and shoulders.  Examination of the skin 
revealed surgical scars but was otherwise negative.  The 
examiner noted previous removal of mass from the right knee 
in 1984 and that the veteran underwent a left medial 
meniscectomy in 1972.  The diagnosis at this time included 
status post left medial meniscectomy and mass removal with 
respect to the right knee and left scapula.

A June 1985 rating decision granted service connection for a 
left knee disorder, effective from August 1984.

In his substantive appeal, the veteran submitted that he 
should be service connected for both knees, noting that his 
right knee was worse because of the left leg.  

VA medical examination in February 1989 revealed no 
complaints or findings with respect to the veteran's skin.  
As for the knees, the reported injury to both knees as a 
result of a jeep accident in Vietnam in 1969.  He further 
reported undergoing a right meniscectomy in 1976 or 1977, and 
a left meniscectomy in 1978.  Thereafter, he had an 
arthroscopy on the left knee 1980.  

At the veteran's personal hearing in September 1990, the 
veteran testified that he injured both knees while a 
passenger in a jeep that was involved in a head on collision 
in Vietnam (transcript (T.) at p. 1).  He denied receiving 
any treatment to the right knee at that time or at any time 
while on active duty (T. at p. 2).  The veteran was claiming 
that his right knee pain was caused by his left knee 
disability (T. at p. 2).  The pain in his right knee was 
described as a dull ache and very painful (T. at p. 2).  He 
would also experience swelling with activity of over six or 
eight hours in length (T. at pp. 2-3).  The last time he had 
treatment to the right knee was in 1989, at which time he had 
physical therapy and received elastic bandages for both knees 
(T. at p. 3).  Since service, he had been favoring his left 
knee and putting more strain on his right (T. at p. 3).  He 
also noted that he had fallen because of the instability in 
the left knee (T. at pp. 3-4).  The veteran indicated that 
the first post-service treatment to the left knee was in 1974 
or 1975, following which he underwent surgery (T. at p. 4).  
It was then approximately one year after his initial left 
knee surgery that he developed instability on the right, 
which also required surgery (T. at p. 4).  The veteran 
maintained that he asked the surgeon that performed his right 
knee operation, Dr. Y., whether he thought the right knee 
condition was caused by the left knee, and Dr. Y. responded 
that it was entirely possible, noting that there had been 
aggravation from the left knee (T. at pp. 4-5).  

A May to June 1987 VA hospital summary was received in 
September 1990, and reflects treatment for skin rash and a 
history of knee operations.  During this admission, the 
veteran complained of severe itching and there were raised 
bumpy areas on the palms of his hands between his fingers.  
The veteran was referred to physical therapy for weak knees.  

Additional VA treatment records received in February 1991 
include a hospital summary for the period of February to May 
1989.  During this admission, it was noted that the veteran 
complained of chronic pain in the knees and dermatological 
consultation revealed seborrheic dermatitis of the sideburn 
areas, chin, sides of the neck and shoulders.  The discharge 
diagnosis included chronic arthritis of both knees and 
neurogenic dermatitis of the right hand.  A September 1989 VA 
hospital summary notes a history of chronic arthritis of both 
knees, and a November 1990 VA hospital summary notes a 
diagnosis of arthritis of the veteran's knees and back.  
January 1991 records reflect that the veteran received 
evaluation and treatment to his left leg as a result of a 
pseudo Achilles injury to the left leg.

VA outpatient treatment records from January to July 1992 
indicate that in July 1992, the veteran sought elastic 
sleeves for each knee, and that he was not currently on pain 
medication.

An April 1994 rating decision denied service connection for a 
skin disorder as a result of exposure to Agent Orange.  The 
RO determined that service medical records did not indicate a 
chronic skin condition, and that the veteran did not have a 
disability of the skin that was one of the disorders 
entitlement to presumptive service connection based on 
exposure to Agent Orange.

Additional VA treatment records were received in July 1994, 
for the period of October 1989 to June 1994.  Records from 
January 1990 indicate that the veteran complained of left 
knee pain.  In April 1990, it was noted that the veteran 
complained of an intermittent rash on the palm of the right 
hand and a rash on the groin.  In April 1990, October 1990, 
and April 1994, the again complained of pain to the left 
knee.  In April 1994, nurse's notes reflect that the veteran 
complained of a rash on his feet, groin and hands.  The 
physician's notes indicate that the veteran requested cream 
for his "rash," which he claimed that he had had since 
Vietnam.  The assessment included dermatitis of unclear 
etiology.  

In June 1994, the veteran reported that his rash had not 
gotten any better.  Examination revealed a skin rash in a 
bearded area and the inguinal area.  The rash in the bearded 
area was described as an erythematous macular rash with 
scales.  Erythematous nodules were noted in the inguinal 
area.  The assessment included seborrhea of the face and 
tinea cruris of the inguinal region.  

VA outpatient records from July and August 1994 indicate that 
the veteran was evaluated and treated for left knee pain.  In 
August 1994, evaluation also revealed maculopapular areas in 
the inguinal region and some in the bearded area.  The 
assessment included chronic recurrent dermatosis.

VA joints examination in January 1995 revealed a reported 
history of an injury of both knees in Vietnam in 1969.  The 
diagnosis was history of injury of both knees status post 
surgery of the left knee times two and the right knee times 
one, and X-ray findings of degenerative arthritic changes in 
both knees.

Additional private medical records were received in August 
1996 for the period of September 1977 to July 1983.  These 
records reflect that the veteran underwent arthroscopy and 
meniscectomy of the left knee by Dr. Y. in July 1983.  The 
veteran's problem with the left knee was noted to have begun 
5 weeks earlier, at which time he stepped off his porch in 
the back of his yard and severely twisted his leg.  The 
veteran's previous surgeries to the right and left knee were 
also noted.  A discharge summary from May 1979 indicates that 
the veteran underwent arthroscopy, arthrotomy, lateral 
meniscectomy and excision of the stump of the left cruciate 
ligament.  Dr. Y. noted that the veteran first injured this 
knee in 1967, and that since then, had had multiple 
reinjuries.  September 1977 records and reports from Dr. Y. 
reflect that the veteran underwent arthroscopy, arthrotomy 
and lateral meniscectomy of the right knee.  In the discharge 
summary, Dr. Y. noted that the veteran initially injured his 
right knee one year earlier, and had intermittent pain and 
locking since that time.  The veteran subsequently reinjured 
the knee six moths earlier and then again in July 1977, and 
the veteran reported that it had been worse since then with 
painful swelling and locking.

A VA hospital summary from July 1997 reflects diagnoses that 
include degenerative joint disease of the left knee.

A VA discharge summary from September 1997 reflects an 
assessment that included severe osteoarthritis of the knees.

September 2001 VA consultation did not reveal any relevant 
findings or complaints.

At the veteran's hearing before the Board in June 2002, the 
veteran's representative requested that the veteran's claim 
for service connection for a skin disorder be recharacterized 
as simply a claim for service connection for PFB (T. at pp. 
2-4).  The veteran claimed service connection for his right 
knee disorder on the basis that the service-connected left 
knee disorder aggravated the right knee (T. at p. 26).  The 
representative asserted that the veteran's PFB was documented 
in service medical records (T. at p. 27).  The veteran noted 
that he had a profile and wore a beard in the military (T. at 
p. 27).  After separation, he just stopped shaving (T. at p. 
27).  Although physicians had not recently given a diagnosis, 
the veteran noted that it continued to prevent him from 
shaving close (T. at p. 27).

VA skin examination in February 2003 revealed a history of 
the development of very painful folliculitis of the beard 
that was sufficiently severe to warrant the issuance of a 
permit to wear a stubble beard.  The veteran blamed the 
folliculitis on close shaves mandated by his assignments, and 
the examiner noted that there was no question that close 
shaving was the cause of his PFB.  The veteran also indicated 
his exposure to Agent Orange, however, the examiner noted 
that there was no history of nonmelanotic skin cancer, 
melanoma, or facial hirsutism.  There was telangiectasias on 
the face, ears and in the V of the neck and chest.  There 
were no scars on the fingers or face that were indicative of 
skin fragility associated with Agent Orange or porphyria 
cutanea tarda (PCT).  It was indicated that seborrheic cysts 
on the right forehead may not be related to Agent Orange or 
the tour of duty.  Surgical scars related to excision of 
tumors were located under the right scapula and the back of 
the left lower extremity.  It was noted that his tour of duty 
in Vietnam could have contributed to freckles on his back 
that were considered signs of actinic damage.  The examiner 
had no opinion regarding whether actinic changes had a 
promotional effect on current seborrheic keratoses.  Dry skin 
was also observed on the arms and back, there was some 
keratosis pilaris on the back of the veteran's arms, and both 
feet were positive for tinea pedis and onychomycosis.  

At present, it was noted that the beard area and neck area 
were clear, and there was no PFB.  The examiner indicated 
that rosacea would be the diagnosis for the telangiectasia of 
the face, ears, and chest.  The clinical diagnoses were 
rosacea, tinea pedis onychomycosis, and actinic changes on 
the back.  The examiner commented that there were no 
cutaneous stigmata of Agent Orange or PCT, and that the 
examiner did not know whether tumors taken from the scapular 
area and the popliteal fossa were classified from Agent 
Orange related.  The examiner concluded that the skin aspects 
of this examination were negative for Agent Orange toxicity.

VA orthopedic examination in February 2003 revealed that the 
veteran reported the use of knee braces with a lateral 
stabilizer, and that the pain had been getting worse.  He 
also complained of limited motion and pain in the right knee.  
He reported a history of injury to both knees in a jeep 
accident in 1969.  During subsequent in-service training 
several years later, there was an episode where his knees 
locked and he fell.  He was hospitalized and treated with 
injection.  Sometime in 1976 or 1976, his left knee gave out 
again, and he had to have surgery on his left knee.  His 
right knee was also painful at this time, and about a year 
and a half later, he had right knee surgery.  He also 
subsequently had another surgery to the left knee.  

Physical examination of the right knee indicated some 
swelling and effusion, some crepitation, tenderness along the 
joint line, and loose lateral ligament.  Examination of the 
left knee also revealed some effusion, crepitation and 
tenderness.  X-rays revealed evidence of degenerative 
arthritis of both knees.  The diagnosis was history of injury 
to both knees (as reported by the veteran), status post 
surgery involving both knees, advanced degenerative arthritis 
involving all compartments along with a bone spur and loose 
body on the left side, and evidence of anterior cruciate 
ligament deficiency, mainly on the left.  It was the 
examiner's opinion that the veteran's current right knee 
disorder was not likely to be causally related to the 
service.  This was because of the fact that there were no 
significant medical records about a right knee injury or 
treatment in the extensive service and post-service medical 
records.  The examiner also opined that it was not a 
probability that the current right knee disorder was causally 
related to the service-connected residual of the medial 
meniscectomy of the left knee, but rather, that the knee 
underwent a quantifiable increase in the severity.


II.  Analysis

With respect to the veteran's skin disorders, the Board first 
notes that there has been no diagnosis of any skin disability 
recognized by VA as entitling the veteran to service 
connection on a presumptive basis based on exposure to Agent 
Orange.  38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, 
while service medical records certainly reflect treatment for 
PFB and a diagnosis of acne vulgaris, the most recent VA skin 
examination did not reflect current findings or diagnoses of 
either PFB or acne vulgaris.  Thus, there is no current 
evidence of PFB or acne vulgaris that can be linked to 
service.  Under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Consequently, since "disability" for 
VA compensation purposes is not shown to exist as to either 
PFB or acne vulgaris, a preponderance of the evidence is 
clearly against entitlement to service connection for PFB and 
acne vulgaris.

With respect to the skin disorders that were actually 
diagnosed at the time of the VA skin examination in February 
2003, it is still necessary that medical evidence support the 
linkage of such disability to service, and the evidence does 
not support such a connection.  More specifically, the 
examiner diagnosed tinea pedis, onychomycosis, and the 
telangiectasia of the face, ears, and chest as rosacea, but 
did not relate these conditions to service, either by 
exposure to Agent Orange or otherwise, and although he stated 
that the veteran's tour of duty in Vietnam could have 
contributed to the actinic changes of the back, it has been 
held that a speculative or equivocal opinion is of little or 
no probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Board additionally notes that there was no 
evidence of a finding or diagnosis of actinic change or any 
other skin problem associated with the back in service or 
after service, until the findings of the VA skin examiner in 
February 2003, and the examiner went on to conclude that the 
skin aspects of this examination were negative for Agent 
Orange toxicity.  Thus, the Board finds that a preponderance 
of the evidence is also against any relationship between any 
currently diagnosed skin disorder and service, either by way 
of exposure to Agent Orange or otherwise.

The Board further notes that the assertions of the appellant 
and his representative are purely speculative, as they have 
not demonstrated any type of special education or training in 
the field of medical causation.  Espirtu v. Durwinski, 2 Vet. 
App. 492 (1992).

On the other hand, the Board notes that while the most recent 
VA orthopedic examiner opined that the veteran's current 
right knee disorder was not likely to be causally related to 
the service, since there were no significant medical records 
about a right knee injury or treatment in the extensive 
service and post-service medical records, the examiner also 
opined that it was not a probability that the current right 
knee disorder was causally related to the service-connected 
residual of the medial meniscectomy of the left knee, but 
rather, that the knee underwent a quantifiable increase in 
the severity.  Moreover, the Board observes that there is no 
medical opinion that disputes that the nonservice-connected 
right knee underwent a quantifiable increased in severity as 
a result of the service-connected left knee, and there is a 
current diagnosis of disability associated with the veteran's 
right knee.  Therefore, giving the veteran the benefit, the 
Board finds that the evidence does support the establishment 
of service connection for a right knee disorder as secondary 
to the veteran's service-connected left knee disability.  



ORDER

The claim for service connection for a skin disorder is 
denied.

The claim for service connection for status post surgery, 
right knee, with arthritis  secondary to service-connected 
left knee disability is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

